ORDER NUNC PRO TUNC

SAFFELS, District Judge.
On April 30, 1997, this court entered a Memorandum and Order in the above-captioned case, reported at 961 F.Supp. 1496. *1141Page 1498, paragraph four, lines one through four should read: “The trial court conducted a motions hearing on August 25, 1993, at which all parties, including Prudential, were represented. The court issued an order resolving.... ”
Page 1500, paragraph one, lines five through six should read: “Indeed, the court seriously doubts there is such a distinction. Waiting to file a known claim.... ”
IT IS SO ORDERED.